TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 11, 2014



                                       NO. 03-14-00211-CV


  PM Management-Killeen III NC, LLC d/b/a Hill Country Rehab and Nursing Center;
                     and Trisun Healthcare, LLC, Appellants

                                                  v.

                                   Georgia Kielman, Appellee




         APPEAL FROM 169TH DISTRICT COURT OF BELL COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
 DISMISSED ON APPELLANTS’ MOTION -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the order signed by the trial court on March 14, 2014. Appellants have

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellants shall pay all costs relating to this appeal, both in this Court and the court below.